DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 07/29/2021 has been entered and is currently under consideration.  Claims 1-15 and 21-25 remain pending in the application.
Claim Interpretation
The claim term “standard wheel rim” in claims 4 and 11-12 is given the scope “the standard wheel rim is a wheel rim officially approved or recommended for the tire 1 by standards organizations, wherein the standard wheel rim is the "standard rim" specified in JATMA, the "Measuring Rim" in ETRTO, and the "Design Rim" in TRA” found in [0021] of applicant specification.
The claim term “standard pressure” in claims 4-7 and 11-14 is given the scope “the standard pressure is a standard pressure officially approved or recommended for the tire by standards organizations, wherein the standard pressure is the "maximum air pressure" in JATMA, the "Inflation Pressure" in ETRTO, and the maximum pressure given in the "Tire Load Limits at Various Cold Inflation Pressures" table in TRA” found in [0022] of applicant specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (JP2014-156209 of record with reference made to applicant provided translation) in view of Kuwabara (JP2002-59709 of record with reference made to applicant provided translation).
Regarding claim 1, Takeuchi teaches:
A two-wheeled vehicle tire ([0004-0005]) comprising:
a tread portion (Fig 1: tread 4, reinforcing layer 12) being provided with a belt layer (Fig 1: reinforcing layer 12) and a tread rubber disposed radially outwardly of the belt layer (Fig 1: tread 4);
the belt layer comprising steel cords oriented along a tire circumferential direction (Fig 1, 2: cord 34a,b; [0029-0030]); and
the tread rubber comprising a cap rubber (Fig 1, 2: cap layer 42) forming a tread surface and a base rubber disposed radially inwardly of the cap rubber (Fig 1, 2: middle layer 40, base layer 38), wherein
the base rubber is disposed in direct contact with the belt layer (Fig 1-2),
loss tangent (tan δc) of the cap rubber is smaller than loss tangent (tan δb) of the base rubber ([0011-0012, 0014]).
Takeuchi does not teach 300% modulus (M300c) of the cap rubber is greater than 300% modulus (M300b) of the base rubber.
In the same field of endeavor regarding pneumatic tires, Kuwabara teaches a tread rubber comprising a cap rubber forming a tread surface and a base rubber disposed radially inwardly of the cap rubber, wherein 300% modulus (M300c) of the cap rubber is greater than 300% modulus (M300b) of the base rubber for the motivation of obtaining high grip performance and abrasion resistance ([0028-0029]).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the cap and base rubber as taught by Takeuchi with the 300% modulus as taught by Kuwabara in order to obtain high grip performance and abrasion resistance.
Regarding claim 2, Takeuchi in view of Kuwabara teaches the tire of claim 1.
Takeuchi in view of Kuwabara does not explicitly recite wherein the 300% modulus (M300c) of the cap rubber is in a range of from 1.1 to 1.8 times the 300% modulus (M300b) of the base rubber.
However, Kuwabara teaches a range of values for the 300% modulus of the cap and base rubber that overlaps with the claimed range ([0028]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the 300% modulus of the cap and base rubber as taught by Kuwabara that overlaps with the claimed range.
Regarding claim 3, Takeuchi in view of Kuwabara teaches the tire of claim 1.
Takeuchi in view of Kuwabara does not explicitly recite wherein the loss tangent (tan δc) of the cap rubber is in a range of from 0.6 to 0.9 times the loss tangent (tan δb) of the base rubber.
However, Takeuchi teaches a range of values for the loss tangent of the cap and base rubber that overlaps with the claimed range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the loss tangent of the cap and base rubber as taught by Takeuchi that overlaps with the claimed range.
Regarding claim 4, Takeuchi in view of Kuwabara teaches the tire of claim 1.
Takeuchi in view of Kuwabara does not explicitly recite wherein a maximum outer diameter of the tread surface when the tire is mounted on a standard wheel rim and inflated to a standard pressure is equal to or less than 100.4% of a maximum outer diameter of the tread surface when the tire is mounted on the standard wheel rim and inflated to 10 kPa.
However, one of ordinary skill can merely select a set of standards that meet the claimed property.
Furthermore, the claimed property appears to be a function of the stretchability/expandability of the tire, which is necessarily required by the previously claimed properties of the cap and base rubber.  Since the prior art product teaches the same structure as the claimed invention, it would be reasonable to expect that the prior art product is capable of the claimed function as well.
Regarding claim 5, Takeuchi in view of Kuwabara teaches the tire of claim 4.
Takeuchi in view of Kuwabara does not explicitly recite wherein the maximum outer diameter of the tread surface when inflated to the standard pressure is in a range of from 100.1% to 100.3% of the maximum outer diameter of the tread surface when inflated to 10 kPa.
However, one of ordinary skill can merely select a set of standards that meet the claimed property.
Furthermore, the claimed property appears to be a function of the stretchability/expandability of the tire, which is necessarily required by the previously claimed properties of the cap and base rubber.  Since the prior art product teaches the same structure as the claimed invention, it would be reasonable to expect that the prior art product is capable of the claimed function as well.
Regarding claim 6, Takeuchi in view of Kuwabara teaches the tire of claim 4.
Takeuchi in view of Kuwabara does not explicitly recite wherein an outer diameter at an arbitrary location over the tread surface of the tire when inflated to the standard pressure is equal to or less than 100.4% of an outer diameter of the arbitrary location of the tread surface of the tire when inflated to 10 kPa.
However, one of ordinary skill can merely select a set of standards that meet the claimed property.
Furthermore, the claimed property appears to be a function of the stretchability/expandability of the tire, which is necessarily required by the previously claimed properties of the cap and base rubber.  Since the prior art product teaches the same structure as the claimed invention, it would be reasonable to expect that the prior art product is capable of the claimed function as well.
Regarding claim 7, Takeuchi in view of Kuwabara teaches the tire of claim 6.
Takeuchi in view of Kuwabara does not explicitly recite wherein the outer diameter at an arbitrary location over the tread surface of the tire when inflated to the standard pressure is in a range of from 
However, one of ordinary skill can merely select a set of standards that meet the claimed property.
Furthermore, the claimed property appears to be a function of the stretchability/expandability of the tire, which is necessarily required by the previously claimed properties of the cap and base rubber.  Since the prior art product teaches the same structure as the claimed invention, it would be reasonable to expect that the prior art product is capable of the claimed function as well.
Regarding claim 8, Takeuchi in view of Kuwabara teaches the tire of claim 1.
Takeuchi wherein the tread surface comprises a crown region including a tire equator, and a pair of shoulder regions located axially outwardly of the crown region (Fig 1). 
Takeuchi in view of Kuwabara does not explicitly recite in the crown region, a thickness of the cap rubber is in a range of from 40% to 90% of a thickness of the tread rubber.
However, Fig 1 and 2 of Takeuchi appear to show this relationship.
While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 173 USPQ 25 (CCPA 1972).  In Mraz, examiner rejected claim 1 in a 103 rejection over Wilson (US 2,326,715) and Canada (CA 1,428,142).  Claim 1, directed to deburring rolls, required that the mating portions of roll members define a strip-receiving peripheral groove with inwardly converging inclined surfaces at an angle, with respect to a plane perpendicular to the axis of the roll member, not exceeding 15o.  With respect to the claimed limitation of the angle with respect to a plane perpendicular to the axis of a roll member not exceeding 15 degrees, examiner relied on Figure 3 of the Wilson reference, which is reproduced below:

    PNG
    media_image1.png
    163
    325
    media_image1.png
    Greyscale

The Patent Office Board of Appeals (the Board) affirmed the examiner's 103 rejection.  Appellant argued that the Board erred in that it "treated diagrammatic drawings of the principal reference, Wilson et al, as working drawings, scaled the drawings to find a disclosure meeting a critical maximum angular limitation in all of appellant's claims" (page 27).  The U.S. Court of Customs and Patent Appeals (the Court) rejected appellant's argument.  The Court commented "The half-angle of the V-shaped groove 10a measures about 6o on this drawing, but the specification says nothing about the angle" (page 26).  The Court acknowledged that patent drawings are not working drawings. (page 27)  However, the Court held that things shown clearly in patent drawings cannot be disregarded. (page 27)  The Court found that Figure 3 of the Wilson reference focuses on the edge rolls, showing them with great particularity and showing the grooves thereon to have an angularity well within the range recited in appellant's claim (page 27).  In particular, the Court found that the Wilson reference shows an edge roll having a 6o degree groove angle. (page 28)  The Court affirmed the decision of the Board.
Regarding claim 9, Takeuchi in view of Kuwabara teaches the tire of claim 1.
Takeuchi further teaches wherein the tread surface comprises a crown region including a tire equator, and a pair of shoulder regions located axially outwardly of the crown region.
Takeuchi in view of Kuwabara does not explicitly recite in each shoulder region, a thickness of the cap rubber is in a range of from 10% to 30% of a thickness of the tread rubber.
However, Fig 1 of Takeuchi appears to show this relationship.
See rejection of claim 8 for discussion of relationships shown in drawings.
Regarding claim 10, Takeuchi in view of Kuwabara teaches the tire of claim 2.
Takeuchi in view of Kuwabara does not explicitly recite wherein the loss tangent (tan δc) of the cap rubber is in a range of from 0.6 to 0.9 times the loss tangent (tan δb) of the base rubber.
However, Takeuchi teaches a range of values for the loss tangent of the cap and base rubber that overlaps with the claimed range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the loss tangent of the cap and base rubber as taught by Takeuchi that overlaps with the claimed range.
Regarding claim 11, Takeuchi in view of Kuwabara teaches the tire of claim 2.
Takeuchi in view of Kuwabara does not explicitly recite wherein a maximum outer diameter of the tread surface when the tire is mounted on a standard wheel rim and inflated to a standard pressure is equal to or less than 100.4% of a maximum outer diameter of the tread surface when the tire is mounted on the standard wheel rim and inflated to 10 kPa.
However, one of ordinary skill can merely select a set of standards that meet the claimed property.
Furthermore, the claimed property appears to be a function of the stretchability/expandability of the tire, which is necessarily required by the previously claimed properties of the cap and base rubber.  Since the prior art product teaches the same structure as the claimed invention, it would be reasonable to expect that the prior art product is capable of the claimed function as well.
Regarding claim 12, Takeuchi in view of Kuwabara teaches the tire of claim 3.
Takeuchi in view of Kuwabara does not explicitly recite wherein a maximum outer diameter of the tread surface when the tire is mounted on a standard wheel rim and inflated to a standard pressure is equal to or less than 100.4% of a maximum outer diameter of the tread surface when the tire is mounted on the standard wheel rim and inflated to 10 kPa.
However, one of ordinary skill can merely select a set of standards that meet the claimed property.
Furthermore, the claimed property appears to be a function of the stretchability/expandability of the tire, which is necessarily required by the previously claimed properties of the cap and base rubber.  
Regarding claim 13, Takeuchi in view of Kuwabara teaches the tire of claim 5.
Takeuchi in view of Kuwabara does not explicitly recite wherein an outer diameter at an arbitrary location over the tread surface of the tire when inflated to the standard pressure is equal to or less than 100.4% of an outer diameter of the arbitrary location of the tread surface of the tire when inflated to 10 kPa.
However, one of ordinary skill can merely select a set of standards that meet the claimed property.
Furthermore, the claimed property appears to be a function of the stretchability/expandability of the tire, which is necessarily required by the previously claimed properties of the cap and base rubber.  Since the prior art product teaches the same structure as the claimed invention, it would be reasonable to expect that the prior art product is capable of the claimed function as well.
Regarding claim 14, Takeuchi in view of Kuwabara teaches the tire of claim 2.
Takeuchi wherein the tread surface comprises a crown region including a tire equator, and a pair of shoulder regions located axially outwardly of the crown region (Fig 1). 
Takeuchi in view of Kuwabara does not explicitly recite in the crown region, a thickness of the cap rubber is in a range of from 40% to 90% of a thickness of the tread rubber.
However, Fig 1 and 2 of Takeuchi appear to show this relationship.
See rejection of claim 8 for discussion of relationships shown in drawings.
Regarding claim 15, Takeuchi in view of Kuwabara teaches the tire of claim 3.
Takeuchi wherein the tread surface comprises a crown region including a tire equator, and a pair of shoulder regions located axially outwardly of the crown region (Fig 1). 
Takeuchi in view of Kuwabara does not explicitly recite in the crown region, a thickness of the cap rubber is in a range of from 40% to 90% of a thickness of the tread rubber.
However, Fig 1 and 2 of Takeuchi appear to show this relationship.
See rejection of claim 8 for discussion of relationships shown in drawings.
Regarding claim 21
Takeuchi in view of Kuwabara does not teach wherein the cap rubber extends continuously between tread edges.
However, Kuwabara teaches a cap layer that extends continuously between tread edges for the motivation of improving grip performance when turning (Fig 1; [0017-0018]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the cap layer as taught by Takeuich to extend continuously between tread edges as taught by Kuwabara in order to improve grip performance when turning.
Regarding claim 22, Takeuchi in view of Kuwabara teaches the tire of claim 1.
Takeuchi further teaches wherein the cap rubber has a thickness decreasing continuously from a tire equator to respective tread edges (Fig 1).
Regarding claim 23, Takeuchi in view of Kuwabara teaches the tire of claim 21.
Takeuchi further teaches wherein the cap rubber has a thickness decreasing continuously from a tire equator to respective tread edges (Fig 1).
Regarding claim 24, Takeuchi in view of Kuwabara teaches the tire of claim 22.
Takeuchi further teaches wherein the base rubber is disposed in direct contact with an entire region of the cap rubber in an axial direction, and the base rubber has a thickness increasing continuously from the tire equator to the respective tread edges (Fig 1).
Regarding claim 25, Takeuchi in view of Kuwabara teaches the tire of claim 23.
Takeuchi further teaches wherein the base rubber is disposed in direct contact with an entire region of the cap rubber in an axial direction, and the base rubber has a thickness increasing continuously from the tire equator to the respective tread edges (Fig 1).
Response to Arguments
Applicant's arguments filed 07/29/2021 have been fully considered but they are not persuasive.
Applicant argues that Takeuchi does not teach wherein the base rubber is disposed in direct contact with the belt layer.  However, the claims do not preclude the base layer of Takeuchi from including both the middle layer 40 and base layer 38 which is in direct contact with the reinforcement layer 12.
Applicant argues that Takeuchi teaches that the loss tangent of the base layer 38 is smaller than the loss tangent of cap layer 42.  However, as explained above, the claims do not preclude the base layer of Takeuchi from including both the middle layer 40 and base layer 38 which is in direct contact with the reinforcement layer 12.  The cap layer 42 is taught to have a loss tangent smaller than a middle layer 40 ([0052]) which is interpreted to be included in the claimed base layer.
For at least the above reasons, the application is not in condition for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                                        

                                                                                         
/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743